Citation Nr: 0519290	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to automobile allowance under 38 C.F.R. § 3.808.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from December 1948 to May 
1952, June 1952 to June 1955, and August 1955 to November 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In 
December 2003, the Board remanded the case for further 
evidentiary development, and the claim is ready for a 
decision.


FINDING OF FACT

The veteran does not have loss or permanent loss of use of 
one or both feet, loss or permanent loss of use of one or 
both hands, or permanent impairment of vision of both eyes.    


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility 
for financial assistance in the purchase of an automobile 
have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 
2002); 38 C.F.R. § 3.808 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains an April 2004 letter that informed the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA will try to obtain on the 
claimant's behalf.  The letter informed the veteran of the 
evidence needed to substantiate and complete the claim of 
entitlement to an automobile allowance.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Though the veteran was 
not supplied with VCAA notification prior to the rating 
decision on appeal, the RO supplied the veteran with 
subsequent and sufficient notification via the letter 
mentioned above (pursuant to the Board remand directive).  
See also Mayfield v. Nicholson, No. 02-1077, (U.S. Vet. App. 
April 14, 2005), holding that any timing error can be cured 
when VA employs "proper subsequent process."  Mayfield, No. 
02-1077, slip op. at 32 (quoting Pelegrini, 18 Vet. App. at 
122-24).  Moreover, the veteran was generally advised to 
submit any additional evidence that pertained to the matter.  
Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the veteran underwent a June 2004 VA examination, 
and the report of record is sufficient for a decision on the 
claim.  Additionally, the record contains a January 2001 
correspondence from a physician at Brookes Army Medical 
Center, as well as outpatient treatment reports from March 
2000 to September 2001.  

For all of the foregoing reasons, VA fulfilled its duties to 
the veteran.  

Facts

A January 2001 correspondence from the Chief of the Total 
Joint Service at the Brooke Army Medical Center asserted that 
the veteran had had a total right knee replacement in October 
1995, which was complicated by persistent post-operative 
stiffness.  The veteran had never regained a functional range 
of motion, and on his last examination, had motion from 10-70 
degrees.  The veteran reported consistent right knee pain, 
and he had a functionally ankylosed knee that limited 
significantly his ability to get out of a chair, get into and 
out of a car, ascend and descend stairs, and to use public 
transportation.

Additionally, the veteran had radiographic evidence for 
degenerative joint disease in his left knee, which also 
limited his mobility.  Range of motion in the veteran's left 
knee was from 5-90 degrees.  He was unable to walk without 
the aid of a cane, and he reported significant pain in both 
knees, worse on the left.  The veteran was markedly limited 
in his function when performing routine activities in daily 
living.  He had an arthritic left knee that had limited 
motion and was painful, and again, the veteran's right knee 
was functionally ankylosed, and was persistently painful 
despite painful total knee replacement.  

The May 2001 rating decision on appeal (along with denying 
the pending claim), granted increased ratings from 10 to 60 
percent for status post, total arthroscopy, right knee, and 
from 10 to 20 percent for osteoarthritis of the left knee.  
The record indicates that as of February 2002 the RO service-
connected the veteran's peripheral neuropathy of the upper 
and lower extremities, each with a 10 percent disability 
evaluation.  

A June 2004 VA examination noted that the veteran was 
scheduled for a left knee 
total replacement in the near future.  The veteran had been 
walking with a walker 
for the last eight years because of his knee problems.  The 
veteran stated that he was
able to walk about a 1/2 block at a time.  A physical 
examination revealed that the
veteran walked slowly with a walker, and had braces on both 
knees.  
With the braces on, the veteran's right knee extended 0-100 
degrees, and the left  
knee from 0-130 degrees.  Both ankles flexed 45 degrees, 
extended to 20
degrees.  The veteran was diagnosed as having bilateral 
carpal tunnel syndrome,
osteoarthritis with bilateral osteoarthritis of knees with 
right knee replaced in 1993,
and osteoarthritis of the left foot.  The examiner determined 
that there was no
evidence of "loss of any of the extremities."  There was no 
evidence of loss of hands or "loss of feet or extremities."  
The limitation was listed in the body of the report.  The 
veteran's joint problems were all the result of arthritis.   

The VA examination additionally considered the veteran's 
vision as he complained of seeing double for the last three 
years.  The examiner's assessment was glaucoma suspected, 
both eyes, and nuclear sclerotic cataract, both eyes.  The 
examiner opined that the veteran's complaint of double vision 
was a result of image distortion secondary to cataract 
formation, and that the veteran did not suffer from a 
permanent impairment of vision.  The veteran also had mild 
ptosis and posterior vitreous detachment, both eyes.  

Laws and Regulations

Financial assistance may be provided to an "eligible 
person" in acquiring an automobile or other conveyance and 
adaptive equipment, or adaptive equipment only.  38 U.S.C.A. 
§ 3902(a).

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities:  (i) Loss or permanent loss of use of one or 
both feet; (ii) Loss or permanent loss of use of one or both 
hands; (iii) Permanent impairment of vision of both eyes.  38 
C.F.R. § 3.808(b)(1).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. § 3.350(2)(a) that constitute loss 
of use of a foot include extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 31/2 inches or more.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th 
ed. 1988) at 91).

Additionally, complete paralysis of the external popliteal 
nerve (common peroneal) and consequent footdrop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  Id. § 3.350(2)(b).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Analysis

The veteran's representative asserts that the severity of the 
veteran's service-connected conditions renders him eligible 
for an automobile allowance.  

In this case, however, the veteran's medical disabilities do 
not constitute loss of use of a foot.  Though a 2001 medical 
record articulated that the veteran had a functionally 
ankylosed knee, the most recent examination recorded range of 
motion of 0-100 degrees for the right knee, and 0-130 degrees 
for the left knee, and the veteran was diagnosed as having 
osteoarthritis of the knees.  As a result, the record lacks 
evidence of an extremely unfavorable complete ankylosis of 
the knee such that the veteran manifested loss of use of a 
foot as intended by regulation in order to be eligible for 
financial assistance in acquiring an automobile.  Moreover, 
the recent and thorough VA examination found that the veteran 
did not have permanent impairment of vision of both eyes at 
the time, and effectively found that the veteran did not have 
loss of use of any of his extremities.

Even considering the benefit of the doubt doctrine, and the 
non-adversarial nature of VA's adjudication system, the 
evidence of record does not permit the Board to grant the 
veteran's claim under the existing law.


ORDER

Entitlement to automobile allowance under 38 C.F.R. § 3.808 
is denied. 



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


